COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00041-CV
Style:                    In the Interest of L.K.C., K.D.B. and C.Y.S., Children


Date motion filed*:       March 24, 2014
Type of motion:           Motion for extension of time to file brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s brief

If motion to extend time:
       Original due date:                  March 25, 2014
       Number of prior extensions:           0            Current Due date: March 25, 2014
       Date Requested:                     April 21, 2014

Ordered that motion is:
             Granted
              If document is to be filed, document due:
                      The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
         Appellant’s motion is denied. Unless appellant’s brief is filed within 10 days of the
         date of this order, we may abate the case for a hearing in accordance with Rule
         38.8 of the Texas Rules of Appellate Procedure.


Judge's signature: /s/ Chief Justice Sherry Radack
                   

Panel consists of ____________________________________________

Date: March 28, 2014


November 7, 2008 Revision